Exhibit 10.40
 
I.C. ISAACS & COMPANY, INC. AMENDED AND RESTATED <?xml:namespace prefix = o ns =
"urn:schemas-microsoft-com:office:office" />
OMNIBUS STOCK PLAN
NONSTATUTORY STOCK OPTION GRANT AGREEMENT
This Grant Agreement (the “Agreement”) is entered into on August 1, 2005, by and
between I.C. ISAACS & COMPANY, INC., a Delaware corporation (the “Corporation”),
and Jesse de la Rama (“Optionee”).
WHEREAS, the Corporation’s wholly owned subsidiary, I.C. Isaacs & Company LP
(the “Company”), has entered into an amendment  (the “Amendment”) dated August
1, 2005  (the “Grant Date”) to the employment agreement dated as of the 1st day
of March 2004 with the Optionee (the “Employment Agreement”); and
WHEREAS, pursuant to the I.C. Isaacs & Company, Inc. Amended and Restated
Omnibus Stock Plan (the “Plan”), the Compensation Committee of the Board of
Directors of the Corporation determined, at a meeting held on the February 10,
2005 (the “Grant Date”), to grant an option to the Optionee, subject to the
provisions of the Plan and this Agreement, to purchase 75,000 shares of the
Common Stock, par value of $.0001 per share, of the Corporation (the “Common
Stock”) at the exercise price in effect under the Plan for the Grant Date,
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements herein, the Corporation and Optionee agree as follows:
ARTICLE 1
GRANT OF OPTION
Section 1.1  Grant of Option.  The Corporation hereby grants to Optionee,
pursuant to the provisions of the Plan, a non-qualified stock option to purchase
from the Corporation, at a price of $6.00 per share (the “Exercise Price”), up
to 75,000 shares of Common Stock, subject to the provisions of this Agreement
(the “Option”).  The Option shall expire at 5:00 p.m. Eastern Time on the tenth
anniversary of the Grant Date (the “Expiration Date”), unless fully exercised or
terminated earlier pursuant to this Agreement.  Unless stated otherwise herein,
capitalized terms in this Agreement shall have the meaning set forth in the
Plan.
ARTICLE 2
VESTING
Section 2.1  Vesting Schedule.  Unless the Option has earlier terminated
pursuant to the provisions of this Agreement, the Optionee’s right to purchase
Common Stock pursuant to this Option shall vest ratably on the first, second and
third anniversaries of the Grant Date, provided that he shall be an active
employee of the Company on each of such dates.
Section 2.2  Acceleration of Vesting.  Unless the Option has earlier terminated
pursuant to the provisions of this Agreement, vesting of the Option granted to
Optionee hereunder shall be accelerated so that the unvested portion of the
Option shall become 100% vested in Optionee upon the earliest to occur of:
(i) Optionee’s termination of employment or consulting relationship due to
Disability, as defined in Article 4 hereunder; (ii) termination of Optionee’s
employment or consulting relationship with the Corporation as a result of
Optionee’s death; or (iii) a Change of Control that occurs while Optionee is
employed by or in a consulting relationship with the Corporation or an
Affiliate.  For purposes of this Agreement, the term “Change of Control” shall
have the meaning ascribed to such term in the Amendment.
ARTICLE 3
EXERCISE OF OPTION
Section 3.1  Exercisability of Option.  Pursuant to the terms of this Agreement,
the Option shall be exercisable, notwithstanding any contrary provision or
requirement contained in the Plan, for a period of ten years commencing on the
Grant Date (the “Option Term”), provided that, the Optionee’s employment shall
not be terminated for “Cause” (as such term is defined in the Employment
Agreement); and further provided, that in the event that vesting of this Option
shall be accelerated pursuant to Section 2.2 hereof, Optionee (or the legal
representative of his estate) shall be entitled to exercise this Option, to the
extent that it shall not have been exercised prior thereto, during the one year
period ending on the date immediately preceding the first anniversary of the
Termination Date or such shorter period as shall remain until the Expiration
Dates
Section 3.2 Manner of Exercise.  The Option may be exercised, in whole or in
part, by delivering written notice to the Corporation’s Secretary in such form
as the Administrator may require from time to time; provided, however, that the
Option may not be exercised at any one time as to fewer than ten shares (or such
lesser number of shares as to which the Option is then exercisable).  Such
notice shall specify the number of shares of Stock subject to the Option as to
which the Option is being exercised, and shall be accompanied by full payment of
the Exercise Price for such shares in accordance with this Section 3.2. The
exercise shall be effective upon receipt by the Corporation’s Secretary of such
written notice accompanied by the required payment.
Payment of the Exercise Price shall be made (a) in cash (or via certified or
cashier’s check, or money order); (b) by a broker-assisted cashless exercise in
accordance with Regulation T of the Board of Governors of the Federal Reserve
System and the provisions of the next paragraph; or (c) by any combination of
the foregoing.  In the Administrator’s sole and absolute discretion, the
Administrator may authorize payment of the Exercise Price to be made, in whole
or in part, by such other means as the Administrator may prescribe.  The Option
may be exercised only in multiples of whole shares and no fractional shares
shall be issued.
If the Stock is publicly traded on a national exchange, payment of the exercise
price may be made, in whole or in part, subject to such limitations as the
Administrator may determine, by delivery of a properly executed exercise notice,
together with irrevocable instructions:  (i) to a brokerage firm approved by the
Corporation to deliver promptly to the Corporation the aggregate amount of sale
or loan proceeds to pay the exercise price and any withholding tax obligations
that may arise in connection with the exercise, and (ii) to the Corporation to
deliver the certificates for such purchased shares directly to such brokerage
firm.
Section 3.3  Issuance of Shares and Payment of Cash upon Exercise.  Upon
exercise of the Option, in whole or in part, in accordance with the terms of
this Agreement and upon payment of the Exercise Price for the shares of Stock as
to which the Option is exercised, the Corporation shall issue to Optionee, the
brokerage firm specified in the Optionee’s delivery instructions pursuant to a
broker-assisted cashless exercise, or such other person exercising the Option,
as the case may be, the number of shares of Stock so paid for, in the form of
fully paid and nonassessable Stock and shall deliver certificates therefor as
soon as practicable thereafter.  The stock certificates for any shares of Stock
issued hereunder shall, unless such shares are registered or an exemption from
registration is available under applicable federal and state law, bear a legend
restricting transferability of such shares.
ARTICLE 4
TERMINATION OF OPTION
Section 4.1  Termination, In General.  The Option granted hereby shall terminate
and be of no force or effect after the Expiration Date set forth in Section 1.1,
unless terminated prior to such time as provided below.  For purposes of this
Agreement, “Termination Date” shall mean, (a) the effective date of termination
of Optionee’s employment with the Company, any successor entity thereto or any
of the Corporation’s other subsidiaries, if such employment is terminated for
“cause” pursuant to Section 9 of the Employment Agreement, without cause
pursuant to Section 10 of the Employment Agreement, by Optionee pursuant to
Section 11(a)(iii) of the Employment Agreement, as amended by the Amendment or
by Optionee pursuant to Paragraph 7 of the Amendment; or (b) if Optionee’s
employment with the Company, any successor entity thereto or any of the
Corporation’s other subsidiaries is terminated due to his death or “Disability”
(as such term is hereinafter defined), the earlier to occur of (i) the
Expiration Date, or (ii) the first anniversary of (x) the date of the Optionee’s
death or (y) the date upon which the Optionee shall receive written notice of
the Administrator’s determination that Optionee is disabled (as the case may
be).
Section 4.2  Termination of Employment for Cause.  In the event that the
Optionee’s employment with the Company, any successor entity thereto or any of
the Corporation’s other subsidiaries is terminated for “cause,” this Option
shall terminate on the Termination Date with respect to all shares of Common
Stock not purchased hereunder prior to such Termination Date.  For purposes of
this Agreement, “cause” shall have the meaning attributed thereto by Section 9
of the Employment Agreement.
Section 4.3  Upon Optionee’s Death.  Unless the Option has earlier terminated
for cause or due to the Optionee’s Disability, upon Optionee’s death, Optionee's
executor, personal representative, or the person(s) to whom the Option shall
have been transferred by will or the laws of descent and distribution, as the
case may be, may exercise all or any part of the outstanding Option, provided
such exercise occurs within one year after the date of Optionee’s death, but not
later than the Expiration Date of the Option.  Unless sooner terminated, the
Option shall terminate upon the expiration of such one yearperiod.
Section 4.4  Termination of Employment by Reason of Disability.  Unless the
Option has earlier terminated for cause or due to the Optionee’s death, in the
event that Optionee ceases, by reason of Disability, to be an employee of the
Company, any successor entity thereto or any of the Corporation’s other
subsidiaries, the outstanding Option may be exercised in whole or in part at any
time within one year after the date of Optionee's termination of employment due
to Disability, but not later than the Expiration Date of the Option.  Unless
sooner terminated, the Option shall terminate upon the expiration of such one
yearperiod.
For purposes of this Agreement, Disability shall mean the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months.  The Administrator may require such proof of Disability as the
Administrator in its sole discretion deems appropriate and the Administrator’s
determination as to whether Optionee is Disabled shall be final and binding on
all parties concerned.
Section 4.5  Leave of Absence.  For purposes of this Agreement, the Optionee's
employment with the Company, any successor entity thereto or any of the
Corporation’s other subsidiaries shall not be deemed to terminate if the
Optionee takes any military leave, sick leave, or other bona fide leave of
absence approved by the Administrator of 90 days or less.  In the event of a
leave in excess of 90 days, the Optionee's employment shall be deemed to
terminate on the 91st day of the leave unless the Optionee's right to
re-employment with the Corporation or Affiliate remains guaranteed by statute or
contract.
ARTICLE 5
ADJUSTMENTS; BUSINESS COMBINATIONS
Section 5.1  Adjustments for Events Affecting Common Stock.  In the event of
changes in the Common Stock of the Corporation by reason of any stock dividend,
split-up, recapitalization, merger, consolidation, business combination or
exchange of shares and the like, the Administrator shall, in its discretion,
make appropriate adjustments to the number, kind and price of shares covered by
this Option, and shall, in its discretion and without the consent of the
Optionee, make any other adjustments in this Option, including but not limited
to reducing the number of shares subject to the Option or providing or mandating
alternative settlement methods such as settlement of the Option in cash or in
shares of Common Stock or other securities of the Corporation or of any other
entity, or in any other matters which relate to the Option as the Administrator
shall, in its sole discretion, determine to be necessary or appropriate.
Section 5.2  Pooling of Interests Transaction.  Notwithstanding anything in the
Plan or this Agreement to the contrary and without the consent of the Optionee,
the Administrator, in its sole discretion, may make any modifications to the
Option, including but not limited to cancellation, forfeiture, surrender or
other termination of the Option in whole or in part regardless of the vested
status of the Option, in order to facilitate any business combination that is
authorized by the Board to comply with requirements for treatment as a pooling
of interests transaction for accounting purposes under generally accepted
accounting principles.
Section 5.3  Adjustments for Unusual Events.  The Administrator is authorized to
make, in its discretion and without the consent of the Optionee, adjustments in
the terms and conditions of, and the criteria included in, the Option in
recognition of unusual or nonrecurring events affecting the Corporation, or the
financial statements of the Corporation or any Subsidiary, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Option or the Plan.
Section 5.4  Binding Nature of Adjustments.  Adjustments under this Article 5
will be made by the Administrator, whose determination as to what adjustments,
if any, will be made and the extent thereof will be final, binding and
conclusive.  No fractional shares will be issued pursuant to this Option on
account of any such adjustments.
ARTICLE 6
MISCELLANEOUS
Section 6.1  Non-Guarantee of Employment.  Nothing in the Plan or this Agreement
shall alter the employment status of Optionee, nor be construed as a contract of
employment between the Corporation, the Company, any successor entity thereto or
any of the Corporation’s other subsidiaries, and Optionee, or as a contractual
right of Optionee to continue in the employ of the Company, or as a limitation
of the right of the Company, any successor entity thereto or any of the
Corporation’s other subsidiaries to discharge Optionee at any time with or
without cause or notice.
Section 6.2  No Rights of Stockholder.  Optionee shall not have any of the
rights of a stockholder with respect to the shares of Stock that may be issued
upon the exercise of the Option until such shares of Stock have been issued to
him upon the due exercise of the Option.  No adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
the date such certificate or certificates are issued.
Section 6.3  Non-Qualified Nature of Option.  This Agreement is intended to be
an agreement concerning a stock option arrangement which does not qualify under
section 422 of the Internal Revenue Code, and this Agreement shall be so
construed.  Optionee acknowledges that, upon exercise of this Option, Optionee
will recognize taxable income in an amount equal to the excess of the then Fair
Market Value of the shares over the Exercise Price and must comply with the
provisions of Section 6.6 of this Agreement with respect to any tax withholding
obligations that arise as a result of such exercise.
Section 6.4  Confidential Information.  In consideration of the Option granted
to the Optionee pursuant to this Agreement, Optionee agrees and covenants that,
except as specifically authorized by the Corporation, the Optionee will keep
confidential any trade secrets or confidential or proprietary information of the
Corporation or any Affiliate which are now or which hereafter may become known
to Optionee as a result of Optionee's employment by the Corporation, the
Company, any successor entity thereto or any of the Corporation’s other
subsidiaries, and shall not at any time, directly or indirectly, disclose any
such information to any person, firm, corporation or other entity, or use the
same in any way other than in connection with the business of the Corporation or
any Affiliate, at all times during and after Optionee's employment.
Section 6.5  The Corporation's Rights.  The existence of this Option shall not
affect in any way the right or power of the Corporation or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Corporation's capital structure or its business, or any
merger or consolidation of the Corporation, or any issue of bonds, debentures,
preferred or other stocks with preference ahead of or convertible into, or
otherwise affecting the Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation's assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
Section 6.6  Withholding of Taxes.  The Corporation, the Company, any successor
entity thereto or any of the Corporation’s other subsidiaries shall have the
right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of shares of Stock) due Optionee the amount
of any foreign, federal, state or local taxes required by law to be withheld as
the result of the exercise of the Option or the lapsing of any restriction with
respect to any shares of Stock acquired on exercise of the Option; provided,
however, that the value of the shares of Stock withheld may not exceed the
statutory minimum withholding amount required by law.  In lieu of such
deduction, the Administrator may require Optionee to make a cash payment to the
Corporation or an Affiliate equal to the amount required to be withheld.  If
Optionee does not make such payment when requested, the Corporation may refuse
to issue any Stock certificate under the Plan until arrangements satisfactory to
the Administrator for such payment have been made.
Section 6.7  Optionee.  Whenever the word “Optionee” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the estate, personal representative or beneficiary to whom
this Option may be transferred by will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person.
Section 6.8  Nontransferability of Option.   The Option shall be nontransferable
otherwise than by will or the laws of descent and distribution and during the
lifetime of Optionee, the Option may be exercised only by Optionee or, during
the period Optionee is under a legal disability, by Optionee’s guardian or legal
representative.  Except as provided above, the Option may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.
Section 6.9  Notices.  All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to Optionee at
the address contained in the records of the Corporation, or addressed to the
Administrator, care of the Corporation for the attention of its Corporate
Secretary at its principal office or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.
Section 6.10  Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein.  Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement shall be void
and ineffective for all purposes.
Section 6.11  Amendments.  This Agreement may not be modified, except as
provided in the Plan or in a written document signed by each of the parties
hereto. 
Section 6.12  Conformity with Plan.  Except for the provisions of this Agreement
that are contrary to the provsions of the Plan, (a) this Agreement is intended
to conform in all respects with, and is subject to all applicable provisions of,
the Plan, which is incorporated herein by reference; and (b) any inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of this Agreement.  In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern.  A copy of
the Plan is available upon request to the Administrator.
Section 6.13  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, other than the conflict of
laws principles thereof.
Section 6.14  Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the date first above written.
                                                                        I.C.
ISAACS & COMPANY, INC.
                                                                        By: 
    /s/ Peter J
Rizzo                                                                        
                                                                               
Peter J. Rizzo, Chief Executive Officer
The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the Plan and agrees to be bound by all of the provisions set forth
in such documents.
                                                                        OPTIONEE
                                                                       
     Jesse De
La Rama                                                                              
 
                                                                        Date:
   August 1, 2005                                   
 

CORPORATE SECRETARY
I.C. ISAACS & COMPANY, INC.
3840 BANK STREET
BALTIMORE, MARYLAND  21224
 
Gentlemen:
I hereby elect to exercise the Option dated August 1, 2005 concerning the grant
made to me on February 10, 2005 by I.C. ISAACS & COMPANY, INC. (the “Company”),
subject to all the terms and provisions of the Nonstatutory Stock Option Grant
Agreement previously executed by me, and the I.C. ISAACS & COMPANY, INC. AMENDED
AND RESTATED OMNIBUS STOCK PLAN.  Pursuant to this election, I wish to purchase
____________ shares of Common Stock of the Company at a price of $___________
per share.
Enclosed is payment for such shares in the amount of $_____________ in the form
of:
£  Cash              £  Certified or Cashier’s Check          £  Money Order
£  Irrevocable Broker-Assisted Cashless Exercise Instructions
I understand that my election will be effective the date this election notice,
together with the cash, check or other payment of the purchase price, is
received by the Company as indicated below.
My address of record is:
                                                                       
                                                                       
                                                                       
And my Social Security Number is:                              
 
Date:________________________               
______________________________________
                                                                       
(Optionee)
                                                                        Received
by I.C. ISAACS & COMPANY, INC. on
                                                                       
___________________________, ______
                                                                        By: 
                                                                
 
                                                                        Title:
                                                               